


Exhibit 10.2
RESIGNATION AGREEMENT
This Resignation Agreement (“Agreement”) is being entered into by Retail
Properties of America, Inc. (“Employer”) and James W. Kleifges (“Employee”)
(together the “Parties”) as of May 15, 2013 (“Effective Date”). The Parties are
parties to a Retention Agreement, dated effective as of February 19, 2013
(“Retention Agreement”).
1.
RESIGNATION

Employee hereby resigns from employment and all positions with Employer and all
of its subsidiaries, including Employee’s position as Executive Vice President
and Chief Accounting Officer of Employer, effective as of the Effective Date
(“Resignation Date”). Employee hereby acknowledges that his resignation is not
as a result of any disagreement regarding Employer’s financial reporting or
accounting policies, procedures, estimates or judgments. Employer shall continue
Employee’s base salary and employee benefit plan participation as an employee to
and including the Resignation Date and shall pay Employee for all unused
vacation pay that is accrued and due to him as of the Resignation Date.
2.
NOTICE PAYMENT

On or before the first regular Employer payroll date following the Resignation
Date, Employer shall pay Employee an amount equal to $24,658, less all
appropriate federal and state income and employment taxes (“Notice Payment”).
The Notice Payment shall be in addition to all salary and vacation pay that is
due to him pursuant to Section 1.
3.
SEPARATION AGREEMENT AND GENERAL RELEASE

On the Resignation Date, Employer shall tender to Employee the attached
Separation Agreement and General Release (“Separation Agreement”). Employer
agrees to enter into the Separation Agreement with Employee if Employee enters
into the Separation Agreement by delivering a signed copy to Employer within 21
days after the Effective Date. Employee’s resignation and right to the Notice
Payment shall not be affected by whether or not Employee enters into the
Separation Agreement.
4.
TIME-BASED EQUITY AWARDS

Employee has been granted certain “Time-Based Equity Awards,” as defined in the
Retention Agreement. In the event that any Time-Based Equity Awards (or portion
thereof) made by the Employer to Employee would, in the absence of this
Retention Agreement and the Separation Agreement, terminate or be forfeited as a
result of Employee’s resignation from employment with Employer, then such
Time-Based Equity Awards shall only terminate or be forfeited upon the later of
(A) the date upon which it is determined that such Time-Based Equity Awards will
not vest pursuant to Section 2.1.2 of the Separation Agreement (or, if Employee
does not enter into the Separation Agreement within 21 days after the Effective
Date, on the 22nd day after the Effective Date) or (B) the date otherwise
provided for in such Time-Based Equity Awards; provided that no additional
vesting shall occur solely as a result of the operation of this sentence.
5.
MISCELLANEOUS

5.1
The Parties agree that this Agreement, including the surviving provisions of the
Retention Agreement expressly incorporated herein by reference, set forth the
entire agreement between them and supersedes all other written or oral
understandings or contracts. This Agreement may not be modified or amended
except by a written instrument executed by both of the Parties.


 

--------------------------------------------------------------------------------



5.2
This Agreement shall be subject to and construed in accordance with the laws of
the State of Illinois. Venue shall be in DuPage County for any disputes arising
out of the interpretation or enforcement of this Agreement.

5.3
This Agreement is binding on and inures to the benefit of Employer, its
successors and assigns, and is binding on and inures to the benefit of Employee,
his heirs and assigns.

5.4    This Agreement may be executed in counterparts. Signatures transmitted
electronically are as effective as original signatures.
5.5
Each person signing this Agreement hereby expressly represents and warrants that
he is expressly authorized in law and in fact to do so individually and/or on
behalf of any entity listed herein as a signatory of this Agreement.

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.
EMPLOYEE
 
RETAIL PROPERTIES OF
 
 
AMERICA, INC.
 
 
 
 
 
/s/ James W. Kleifges
 
By:
/s/ Dennis K. Holland
James W. Kleifges
 
 
Name: Dennis K. Holland
 
 
 
Title: Executive Vice President, General Counsel and Secretary



Attachment: Separation Agreement and General Release

2
 